Citation Nr: 1107208	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for spondylolysis with 
spondylolisthesis, L5-S1, with a history of lumbosacral strain.

2.  Entitlement to service connection for a low back disorder, to 
include spondylolysis with spondylolisthesis, L5-S1, with a 
history of lumbosacral strain, and degenerative arthritis of the 
lumbar spine.

3.  Entitlement to service connection for a disorder of the 
knees, to include degenerative arthritis of the knees.

4.  Entitlement to service connection for a disorder of the 
ankles, to include degenerative arthritis of the ankles. 

5.  Entitlement to service connection for a disorder of the 
shoulders, to include degenerative arthritis of the shoulders. 

6.  Entitlement to service connection for a disorder of the hips, 
to include degenerative arthritis of the hips, including 
residuals of a left total hip replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a March 2008 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  In that 
decision, the RO, in relevant part, reopened and denied the claim 
for service connection for spondylolysis with spondylolisthesis, 
L5-S1, with a history of lumbosacral strain, and denied the 
Veteran's claims for service connection for disorders of 
shoulders, hips, knees, and ankles.  The Veteran filed a notice 
of the disagreement (NOD) in April 2008.  The RO issued a 
statement of the case (SOC) in February 2009.  The Veteran filed 
a substantive appeal (via a VA Form 9) later that month in 
February 2009.

In August 2010, the Veteran and his spouse testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

As indicated above, the RO reopened the claim for service 
connection for spondylolysis with spondylolisthesis, L5-S1, with 
a history of lumbosacral strain, and addressed that claim on its 
merits.  However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address 
the question of whether new and material evidence has been 
received to reopen the claim for service connection.  That matter 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim for service 
connection for spondylolysis with spondylolisthesis, L5-S1, with 
a history of lumbosacral strain, has been received before it can 
address the matter on the merit-and in light of the Board's 
favorable action on the petition to reopen-the Board has 
characterized the appeal as to the low back disorder as 
encompassing the two issues on the title page.

In so doing, the Board has also considered the decision of the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In 
that decision, the Federal Circuit held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior claim 
for a different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed 
below, the Veteran was previously denied service connection for 
spondylolysis with spondylolisthesis, L5-S1, with a history of 
lumbosacral strain, in a March 1977 rating decision.  At the time 
of that rating decision, there was medical evidence of both 
spondylolysis with spondylolisthesis, L5-S1, and of chronic and 
recurrent lumbosacral strain.  As the diagnosis of spondylolysis 
with spondylolisthesis, L5-S1, was of record at the time of the 
previous rating decision, the diagnoses of those same conditions 
since that denial cannot constitute a different diagnosed disease 
or injury.  Therefore, new and material evidence is required to 
reopen the claim for service connection for spondylolysis with 
spondylolisthesis, L5-S1, with a history of lumbosacral strain.

Lastly, in the March 2008 rating decision, the RO also granted 
service connection for posttraumatic stress disorder (PTSD), 
evaluated as 30 percent disabling, following which the Veteran 
perfected a timely appeal that contested the initial 30 percent 
rating for PTSD.  By a February 2010 rating decision, the RO 
increased the initial rating for PTSD from 30 percent to 50 
percent disabling.  At the August 2010 videoconference hearing, 
the Veteran stated that he is satisfied with the assignment of 
that 50 percent disability rating.  See Page 1 of the transcript 
thereof.  Under 38 C.F.R. § 20.204(b) (appeal withdrawn at 
hearing), the issue concerning an initial rating in excess of 50 
percent for PTSD has been properly withdrawn, and the issue is 
not now before the Board.

The issues of entitlement to service connection for a low back 
disorder, to include spondylolysis with spondylolisthesis, L5-S1, 
with a history of lumbosacral strain, and degenerative arthritis 
of the lumbar spine, and entitlement to service connection for 
disorders of the shoulders, hips, knees, and ankles, to include 
degenerative arthritis of those same joints, are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an unappealed rating action of March 1977, the RO denied 
service connection for spondylolysis with spondylolisthesis, L5-
S1, with a history of lumbosacral strain; and that decision is 
final.

2.  The evidence received since the March 1977 rating action is 
neither cumulative nor redundant, relates to an unestablished 
fact, and raises a reasonable possibility of substantiating the 
claim for service connection for spondylolysis with 
spondylolisthesis, L5-S1, with a history of lumbosacral strain.


CONCLUSION OF LAW

Subsequent to the final March 1977 rating decision, new and 
material evidence has been presented to reopen the claim of 
service connection for spondylolysis with spondylolisthesis, L5-
S1, with a history of lumbosacral strain.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented 
at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
the underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

First, VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  A review of the record shows the 
Veteran was provided with a pre-adjudication VCAA notice by 
letter, dated in January 2008.  Pursuant to the holding in Kent, 
20 Vet. App. 1 (2006), this letter notified the Veteran of what 
constitutes "new" and "material" evidence to reopen a 
previously denied claim for service connection.  This letter also 
provided the Veteran notice of the basis for the previous denial 
of the claim for service connection for a low back disorder 
(i.e., the evidence showed that the injuries to the Veteran's 
back preexisted military service).   In addition, the discussion 
contained in this letter indicated the types of evidence 
necessary to substantiate his claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Also, this letter provided the Veteran notice as to 
how disability ratings and effective dates are assigned, in 
accordance with Dingess, 19 Vet. App. 473 (2006).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  As 
required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts 
to identify and obtain relevant records in support of the claim.  
The Veteran has testified at RO and Board hearings in support of 
his claim.  His service treatment records (STRs) are on file as 
are his VA outpatient treatment (VAOPT) records.  Private medical 
records associated with the Veteran's award of Social Security 
Administration (SSA) disability benefits are on file.  The 
reports of VA examination are also on file.  As there is no 
indication that the Veteran was unaware of what was needed for 
claim substantiation or any indication of the existence of 
additional evidence for claim substantiation, the Board concludes 
that there has been full VCAA compliance.  


New and Material Evidence

Because the RO previously denied the Veteran's claim seeking 
entitlement to service connection spondylolysis with 
spondylolisthesis, L5-S1, with a history of lumbosacral strain, 
and the Veteran did not initiate an appeal, the doctrine of 
finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) 
applies, and thus that decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in Board decision or an 
unappealed RO decision, may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which 
provides that if new and material evidence is presented or 
secured which respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
As such, these specific provisions are applicable in this case, 
because the RO received the Veteran's petition to reopen this 
claim for service connection in September 2007.

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, articulated in Evans v. 
Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).

Applicable law provides that service connection will be 
established for a disability resulting from personal injury 
suffered or disease contracted, or from aggravation of a 
preexisting injury suffered or disease contracted, in the line of 
duty in active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

The pertinent evidence which was of record when the RO rendered 
its March 1977 decision may briefly be summarized.  Private 
hospital records, dated in March 1965, disclosed that the Veteran 
was in an automobile accident.  The x-rays of the dorsal spine 
revealed no evidence of fracture or dislocation, symmetrical 
pedicles, and well maintained intervertebral spaces.  The 
resulting diagnoses included a contusion of the dorsal lumbar 
region.

The service treatment records, covering a period from June 1968 
to June 1976, indicate that upon induction examination in June 
1968 the Veteran reported a history of recurrent back pain, 
wearing a brace for back support, and that he had been rejected 
for military service because of physical, mental or other 
reasons.  Upon examination, however, the spine and other 
musculoskeletal were clinically evaluated as normal.  In January 
1969, the Veteran presented with complaints of low back pain, and 
a physical examination at that time revealed a good range of back 
motion, no spasm, straight leg raising to 90 degrees, and 
symmetrical and brisk deep tendon reflexes.  In March 1971, it 
was noted that the Veteran had a history of a 1965 automobile 
accident and had since had trouble with his back.  The Veteran 
underwent an annual examination in April 1971, and a separation 
examination in February 1976.  On each occasion, the clinical 
evaluation of the spine and other musculoskeletal were normal.

When the Veteran was examined by VA in December 1976, he reported 
that while at Fort Campbell in 1973 he was lifting heavy 
materials and developed back troubles, for which he received no 
treatment during service.  The Veteran complained that his back 
would hurt with bending, stooping, stretching, walking, sitting, 
laying down, and driving.  The physical examination at that time 
revealed that the Veteran walked on his heels and toes with a 
minimal complaint of pain in the lumbosacral area.  He had a full 
range of motion, with a minimal complaint of pain in the 
musculoskeletal.  He had some loss of lumbar spine curvature with 
moderate spasm of the lumbar musculoskeletal, a negative straight 
leg raising, and showed no evidence of atrophy of quadriceps 
group.  The x-rays revealed spondylolisthesis with spondylolysis 
of the lumbar vertebrae.  The diagnoses included lumbosacral 
strain, chronic and recurrent, and spondylolisthesis at L5-S1.

Based upon the foregoing, the RO, by a rating decision dated in 
March 1977, denied service connection for spondylolysis with 
spondylolisthesis, L5-S1, with chronic and recurrent lumbosacral 
strain.  That decision was predicated on a finding that the 
Veteran suffered a preservice injury to his back in an automobile 
accident, that he complained of back pain shortly after entering 
service, but that there was no evidence to show aggravation of a 
back condition during service.

The pertinent evidence submitted since the March 1977 rating 
decision includes numerous VA outpatient treatment records which, 
in part, reflect continued complaints of pain due to a low back 
disability, including spondylolysis with spondylolisthesis on L5-
S1.

The Veteran has presented lay statements to the effect that he 
has had continuing back pain since service, which he maintains is 
due to the impact he sustained from his numerous helicopter jumps 
while on active combat duty and which he asserts either caused or 
aggravated his low back disability.  The Veteran has testified 
that following his preservice automobile accident, he received no 
treatment for his low back but did receive treatment for some 
cracked ribs and a broken arm.  He testified to the effect that 
he had was in the infantry and engaged in combat while serving in 
Vietnam, moving around within that country mostly by helicopter, 
and had to jump off helicopters at the heights of 8 to 15 feet, 
with fully loaded field packs that weighed about 123 to 145 
pounds.

The recently submitted evidence also includes an opinion from a 
VA examiner in 2008, which indicates that the Veteran's jumps 
from a helicopter were not the cause of a back disability.

Presuming the credibility of the evidence received since March 
1977, the Veteran's testimony, when viewed in the aggregate, 
tends to indicate that his low back disability had its onset 
during service and indicates that the Veteran jumped out of 
helicopters during combat in Vietnam, which he now relates having 
sustained back pain due to the impact from those jumps.  This 
evidence recounting the Veteran's lay observations of symptoms 
following such jumps was not on file at the time of the 1977 
rating decision, and is new and material evidence because it 
tends to indicate the occurrence of a combat-related event with a 
continuity of symptomatology during service and at the time of 
his initial diagnosis of a low back disorder, which may still 
exist at present.  Accordingly, the claim for service connection 
for spondylolysis with spondylolisthesis, L5-S1, with a history 
of lumbosacral strain, is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for spondylolysis with spondylolisthesis, L5-
S1, with a history of lumbosacral strain, is reopened.  To this 
extent only, the appeal is granted.  


REMAND

Having found that the Veteran has successfully reopened the claim 
for service connection for spondylolysis with spondylolisthesis, 
L5-S1, with a history of lumbosacral strain, the Board must now 
conduct a de novo review.  Since the record evidence now includes 
a diagnosis of degenerative arthritis of the lumbar spine, the 
Board broadly construes the issue, for purposes of this appeal, 
as entitlement to service connection for a low back disorder, to 
include spondylolysis with spondylolisthesis, L5-S1, with a 
history of lumbosacral strain, and degenerative arthritis of the 
lumbar spine.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's service personnel records show that he served in 
the Republic of Vietnam from February 1969 to February 1970, with 
his principal duty being that of a rifleman.  He was awarded the 
Combat Infantryman Badge, Vietnam Service Medal, Vietnam Campaign 
Medal with 60 Device, and the Vietnam Cross of Gallantry with 
Palm.

The Board observes that the Veteran's service personnel records 
confirm that the Veteran has combat status, by way of his service 
awards and decoration, including the Combat Infantryman Badge, 
and thus the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are for application in this case.  While the cited 
statute and regulation do not create a statutory presumption that 
a combat veteran's alleged disease or injury is service-
connected, they do considerably lighten the burden of proving the 
allegation.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed.Cir. 
1996).  See also 38 C.F.R. § 3.304(f)(1).  Here, the Board finds 
that the Veteran's lay statements that he jumped from helicopters 
with heavy gear on his back while in combat and experienced pain 
in his back, shoulders, hips, knees, and ankles from the impact 
of these jumps are consistent with the places, types and 
circumstances of the Veteran's combat duty, as shown by his 
service record, and thus constitutes satisfactory, credible lay 
evidence of the Veteran's account of having symptoms of pain in 
those same joints on the occasion of his helicopter jumps during 
service.

Essentially, the Veteran contends that his presently existing 
disorders of the low back, shoulders, hips, knees, and ankles are 
directly attributable his combat duty, when he repeatedly jumped 
from helicopters with a full gear strapped to his back, and 
experienced pain in those same joints following those jumps.  In 
the alternative, he maintains that to the extent he sustained low 
back and shoulder injuries during a car accident prior to 
entering service, that such injuries were aggravated by his 
combat-related helicopter jumps.  Based on the most recent 
medical evidence, which reveals diagnoses of spondylolsis of L5 
with grade I spondylolisthesis on S1, degenerative arthritis of 
the lumbar spine, and degenerative arthritis of the shoulders, 
knees, hips (including a left total hip replacement), and ankles, 
as well as the Veteran's testimony and all of the medical 
evidence of record, the Board determines that a VA examination, 
including a medical opinion clarifying the etiology of the 
Veteran's current disorders of the low back, shoulders, hips, 
knees, and ankles, in light of the Veteran's combat status, would 
be of assistance to the Board in rendering a determination in 
this case.

Accordingly, in order to give the Veteran every consideration 
with respect to his appeal of this issue, the case is REMANDED 
for the following action:

1.  With respect the issue of entitlement to 
service connection for a low back disorder, to 
include spondylolysis with spondylolisthesis, 
L5-S1, with a history of lumbosacral strain, 
and degenerative arthritis of the lumbar spine, 
the RO/AMC should send the Veteran and his 
representative (if any) a VCAA letter in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Any information and/or 
evidence (lay or medical) submitted and/or 
identified by the Veteran in response to that 
letter should be associated with the claims 
folder.

2.  Upon completion of the development 
requested in paragraph 1, the RO/AMC should 
schedule the Veteran for a VA orthopedic 
examination to determine the nature and 
etiology any disorder of the low back, 
shoulders, hips, knees and ankles found to be 
present.  The examiner should specifically 
identify all diagnoses based on sound medical 
principles.  The RO/AMC must inform the VA 
examiner that the Veteran's account of having 
symptomatology of pain in the low back, 
shoulders, hips, knees and ankles on the 
occasion following repeated jumps from 
helicopters, with a full gear strapped to his 
back, is to be accepted as satisfactory and 
credible based on the Veteran's combat status 
from February 1969 to February 1970.  The 
Veteran's claims folder, including a copy of 
this Remand, should be made available to the 
examiner and reviewed in conjunction with the 
study in this case.  The examination report 
should include a review and discussion of the 
Veteran's medical history as well a 
comprehensive orthopedic evaluation of the low 
back, shoulders, hips, knees and ankles, and 
any tests deemed as necessary.

With respect to preservice/aggravation:

(a)	Low back:

Did the Veteran sustain an injury to his low 
back at the time of the March 1965 automobile 
accident based on the private hospital records 
of March 1965?

If the Veteran sustained an injury to his low 
back at the time of the March 1965 automobile 
accident, was there a worsening of that 
preexisting low back injury during the 
Veteran's period of active duty service.  In 
making this assessment, the examiner is asked 
to specify whether the Veteran had temporary or 
intermittent symptoms due to that preexisting 
low back injury during service; or, whether 
there was a permanent worsening of the 
underlying pathology of that preexisting back 
injury during service, resulting in any current 
disability.

If there was a permanent worsening of the 
underlying pathology of that preexisting low 
back injury during service, was such a 
worsening: (1) due to the natural progress of 
that condition; or, (2) due to any incident or 
event during service, namely the impact from 
the Veteran's repeated combat-related 
helicopter jumps with full gear strapped to his 
back?

(b)	Shoulders:

Did the Veteran sustain an injury to either or 
both his shoulders at the time of the March 
1965 automobile accident based on the private 
hospital records of March 1965?  Please specify 
the affected shoulder(s).

If the Veteran sustained an injury to either or 
both shoulders at the time of the March 1965 
automobile accident, was there a worsening of 
that preexisting shoulder injury during the 
Veteran's period of active duty service.  In 
making this assessment, the examiner is asked 
to specify whether the Veteran had temporary or 
intermittent symptoms due to that preexisting 
injury during service; or, whether there was a 
permanent worsening of the underlying pathology 
of that preexisting injury during service, 
resulting in any current disability.

If there was a permanent worsening of the 
underlying pathology of that preexisting 
shoulder injury during service, was such a 
worsening: (1) due to the natural progress of 
that condition; or, (2) due to any incident or 
event during service, namely the impact from 
the Veteran's repeated combat-related 
helicopter jumps with full gear strapped to his 
back?


With respect to direct incurrence/presumptive 
basis:

(a)	Low back:

If the Veteran did not sustain an injury to his 
low back at the time of the March 1965 
automobile accident, the examiner is asked to 
address the following questions.  Based on the 
evidence of record, can it be concluded with a 
reasonable degree of medical certainty, that 
the Veteran currently has a low back disorder, 
to include spondylolis with spondylolisthesis 
on L5-S1, and degenerative arthritis of the 
lumbar spine?  If so, is it at least as likely 
as not (a 50 percent probability or greater) 
that any current diagnosis of a low back 
disorder had its onset in service, or was 
otherwise caused by any incident or event that 
occurred during service, based on 
symptomatology of pain in the low back, of 
which the Veteran began to notice following 
repeated jumps from helicopters with a full 
gear strapped to his back, while engaged in 
combat?

(b)	Shoulders:

Based on the evidence of record, can it be 
concluded with a reasonable degree of medical 
certainty, that the Veteran currently has a 
disorder of the shoulders, to include 
degenerative arthritis?  If so, is it at least 
as likely as not (a 50 percent probability or 
greater) that any current diagnosis involving 
the shoulders had its onset in service, or was 
otherwise caused by any incident or event that 
occurred during service, based on 
symptomatology of pain in the shoulders, of 
which the Veteran began to notice following 
repeated jumps from helicopters with a full 
gear strapped to his back, while engaged in 
combat?

(c)	Hips, knees, and ankles:

Based on the evidence of record, can it be 
concluded with a reasonable degree of medical 
certainty, that the Veteran currently has a 
disorder of the hips (including a total left 
hip replacement), knees, and ankles, to include 
degenerative arthritis of those same joints?  
If so, is it at least as likely as not (a 50 
percent probability or greater) that any 
current diagnosis of a disorder of hips 
(including a total left hip replacement), 
knees, and ankles had its onset in service, or 
was any such disorder caused by any incident or 
event that occurred during service, based on 
symptomatology of pain in the hips, knees, and 
ankles, of which the Veteran began to notice 
following repeated jumps from helicopters with 
a full gear strapped to his back, while engaged 
in combat?

(d)	Low back, shoulders, hips, knees, and 
ankles:

Is it at least as likely as not (a 50 percent 
probability or greater) that degenerative 
arthritis of the lumbar spine, shoulders, hips, 
knees and/or ankles was manifested within year 
from June 1976?

The rationale for any and all opinions 
expressed should by fully explained with a 
complete written discussion of the pertinent 
record evidence (lay and medical) contained in 
the claims folder and/or sound medical 
principles which were relied upon in the study 
of this case.  In other words, a medical 
opinion that is cursory and conclusory in 
nature will not suffice.

2.  After the development requested above has 
been completed, to the extent possible, the 
RO/AMC should readjudicate the issues of 
entitlement to service connection for a low 
back disorder, to include spondylolsis with 
spondylolisthesis, L5-S1, with a history of 
lumbosacral strain, and degenerative arthritis 
of the lumbar spine, and entitlement to service 
connection for a disorder of the shoulders, 
hips, knees, and ankles, to include 
degenerative arthritis of those same joints.  
If the benefits sought on appeal remain denied, 
the Veteran and his representative, if any, 
should be furnished a supplemental statement of 
the case and be given an opportunity to respond 
thereto.  This case should then be returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2010).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


